DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated June 29, 2011 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Branson et al. (Pub. No. US 2016/0366042) teaches regulating output from stream operators performing a windowing operation may include receiving stream of tuples to be processed by a plurality of processing elements, each processing element having one or more stream operators. A first stream of tuples is received at a first stream operator, the first stream operator being configured to generate a stream of accumulated tuples according to a set of windowing conditions. The stream of 
ii)	Barsness et al. (Pub. No. US 2016/0306857) teaches a first stream operator may receive a data stream, and the first stream operator may be configured to accumulate the data stream according to a window before performing one or more operations and transmitting tuples to a second stream operator. The second stream operator may request that the first stream operator send out tuples before the first stream operator's window has terminated. In response, the first stream operator may perform its operations on the tuples that it had accumulated before the request came in and then transmit a group of tuples with the intermediate results to the second stream operator. 
iii)	McKenna et al. (Pub. No. US 2020/0158526) teaches combining route planning and opportunistic searching in variable costs environments are presented. A route for a vehicle may be dynamically planned according to an opportunistic search of an unknown domain to achieve one or more secondary objectives while both progressing towards a primary objective and minimizing travel costs using one or more Internet of Things (IoT) sensors and computing devices and a knowledge of a location of the vehicle relative to one or more waypoints.
iv)	Branson et al. (Pub. No. US 2014/0237134) teaches receiving streaming data to be processed by a plurality of processing elements comprising one or more stream operators. A stream operator may select a delay pattern. The stream operator 
v)	Gu et al. (Pub. No. US 2007/0288635) teaches processing multi-way stream correlations based on received stream data. A task is formed for continuously partitioning a multi-way stream correlation workload into smaller workload pieces. Each of the smaller workload pieces may be processed by a single host. The stream data are sent to different hosts for correlation processing.
vi)	Ray et al. (Pub. No. US 2016/0283554) teaches optimizing window joins over data streams can include receiving an input topology and calculating costs of computing a join of data streams based on a number of model topologies, and determining an optimal topology based on the calculated costs and the input topology, wherein the input topology, the model topologies, and the optimal topology each include a number of interconnected operators.
vii)	Kashiyama et al. (Pub. No. US 2009/0271529) teaches effectively handling delay data whose lifetime is defined by a window, an operation result excluding a delay tuple is immediately output along with an unconfirmed flag according to delay processing HBT while a midway processing result necessary for reproduction is retained along with the lifetime, and when the delay tuple arrives, a correct processing result is calculated from the delay tuple and the processing result restore tuple.

viii)	Watanabe et al. (Pub. No. US 2010/0262862) teaches the stream data processing system includes a query recovery point management table. A recovery point 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 16 June 2021 in view of the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 14, and 18.
Other dependent claims are also allowed based on their dependencies on claims 1, 14, and 18.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                    July 26, 2021